Brewster, J. (dissenting).
I dissent. While the liberty in ways of proof which is afforded by the statute (Workmen’s Compensation Law, § 118) may legitimize the evidence to the point of sustaining the finding that benzol poisoning was a contributing factor in the affliction which caused the death, I am unable to agree that there was any competent evidence sufficient to support a conclusion that there was any causal relation between decedent’s employment and the inception or aggravation of his fatal illness. As to such relationship I am unable to find even a “ ‘ residuum of legal evidence ’ ” to support the claim. (Matter of Altschuller v. Bressler, 289 N. Y. 463.) The declarations of the decedent are wholly uncorroborated. Anything they may be said to show relating to decedent’s exposure to the harmful agent (benzol as an ingredient in varnish remover) is positively rebutted by legal evidence of probative character showing facts and circumstances to the contrary. (Matter of Altschuller v. Bressler, supra, 469; Matter of Belcher v. Carthage Machine Co., 224 N. Y. 326, 330; Matter of Carroll v. Knickerbocker Ice Co., 218 N. Y. 435.)
Hill, P. J., Hefeernan, Poster and Lawrence, JJ., concur in Per Curiam opinion; Brewster, J., dissents in a memorandum.
Award affirmed, with costs to the claimant against the employer and carrier. [See post, p. 960.]